 

mnrtii-10k_123117.htmMoody National REIT II, Inc. 10-K [mnrtii-10k_123117.htm]

 



EXHIBIT 10.46

 

[fwp_img001.jpg]

 

 

March 28, 2018

 

 

 

Moody National Operating Partnership II, LP

c/o Moody National Companies

6363 Woodway Drive, Suite 110

Houston, Texas 77057

 

Attention: Brett C. Moody, CEO

 

 

  Re: Credit Facility with KeyBank National Association

Ladies and Gentlemen:

Reference is hereby made to that certain loan arrangement (the “Loan
Arrangement”) entered into by KeyBank National Association, as Administrative
Agent and Lender (collectively, the “Agent”) and Moody National Operating
Partnership II, LP, as Borrower, and certain affiliates of the Borrower, as
Guarantors, which loan arrangement is evidenced by, among other documents and
instruments, that certain Term Loan Agreement dated as of September 27, 2017, as
modified by that certain Letter Agreement dated December 27, 2017 (the “Loan
Agreement”; unless otherwise defined herein capitalized terms shall have the
definitions provided in the Loan Agreement). In connection therewith, the Agent
and the Borrower have agreed to modify and/or waive certain conditions set forth
in the Loan Agreement in the manner set forth herein. Accordingly, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Agent and the Borrower hereby agree as follows:

1.

§9.4 of the Loan Agreement is hereby amended by deleting the reference contained
therein to “March 31, 2018” and replacing same with “June 30, 2018”.

2.

This letter agreement, which may be executed in multiple counterparts,
constitutes one agreement and delivery of a signature page by pdf or other
similar electronic means shall, for all purposes, constitute delivery of an
original signature page. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York.

3. 

By their execution hereof, the Borrower and each Guarantor acknowledge and
represent that, after giving effect to the terms of this letter, no Default or
Event of Default is currently in existence under the Loan Documents.

4.

Except as expressly provided herein, all provisions, terms and conditions of the
Credit Agreement and all other documents and instruments executed in connection
therewith shall remain in full force and effect. The execution, delivery and
effectiveness of this letter agreement shall not operate as a waiver of any
right, power or remedy of the Agent and the Lenders under any Loan Document, nor
constitute a waiver of any provision of any Loan Document, except as expressly
set forth herein. The Borrower hereby acknowledges and agrees that all
representations and warranties made by the Borrower under the Loan Documents
continue to remain true and accurate in all material respects, with the
exception of those that expressly relate to an earlier date.

5.       

The Borrower and each Guarantor hereby acknowledge and agree that they have no
claims, counterclaims, offsets or defenses against the Agent or the Lenders with
respects to the amounts outstanding under Loan Documents or otherwise in
connection with the Loan Arrangement, and to the extent such claims,
counterclaims, offsets or defenses should exist, the Borrower and each Guarantor
each hereby expressly waive same and release the Agent and the Lenders from all
liability in connection therewith.

 

SIGNATURES ON FOLLOWING PAGE

 

 

 

Moody National Operating Partnership II, LP

c/o Moody National Companies

March 28, 2018

Page 2

 

 

 

Very truly yours,

 

     

AGENT:

 

  KEYBANK NATIONAL ASSOCIATION       By: /s/ Jennifer L. Power   Name: Jennifer
L. Power   Title: Vice President          

BORROWER:

 

  MOODY NATIONAL OPERATING PARTNERSHIP II, LP, a Delaware limited partnership  
    By: Moody National REIT II, Inc., a Maryland corporation, its General
Partner           By: /s/ Brett C. Moody     Name: Brett C. Moody     Title:
President

 

 

 

 

Moody National Operating Partnership II, LP

c/o Moody National Companies

March 28, 2018

Page 3

 

 

ACKNOWLEDGED AND AGREED:       MOODY NATIONAL REIT II, INC., a Maryland
corporation       By: /s/ Brett C. Moody   Name: Brett C. Moody   Title:
President           MN REIT II TRS, INC., a Delaware corporation       By: /s/
Brett C. Moody   Name: Brett C. Moody   Title: President      

MOODY NATIONAL 1 POLITO LYNDHURST HOLDING, LLC,

MOODY NATIONAL INTERNATIONAL-FORT WORTH HOLDING, LLC,

MN LYNDHURST VENTURE, LLC,

MN FORT WORTH VENTURE, LLC,

each a Delaware limited liability company

      By: /s/ Brett C. Moody   Name: Brett C. Moody   Title: President  

 



 

 